Exhibit 10.11.4.1

150 North Orange Grove Boulevard

Pasadena, California 91103

Phone 626 304-2000

Fax 626 577 5338

December 14, 2010

Mr. Daniel R. O’Bryant
Executive Vice President, Business Development
Avery Dennison Corporation
150 North Orange Grove Boulevard
Pasadena, California 91103

Dear Mr. O’Bryant:

Reference is made to the Avery Dennison Corporation Supplemental Executive
Retirement Plan (as amended and restated, the “SERP”) and that certain Letter of
Grant as of January 1, 2009, by and between Avery Dennison Corporation (the
“Company”) and you (the “Letter of Grant”). Capitalized terms used but not
otherwise defined in this letter agreement (the “Letter Agreement”) shall have
the meanings assigned to them in the Letter of Grant.

Notwithstanding anything to the contrary in the SERP or the Letter of Grant,
effective as of December 31, 2010 (the “Effective Date”), for purposes of
calculating your SERP Benefit for any Benefit Commencement Date following the
Effective Date, your Average Compensation shall be $1,129,800 (which is equal to
your Average Compensation as of the Effective Date).

Except as otherwise set forth in this Letter Agreement, the terms and provisions
of the SERP and the Letter of Grant (including, for the avoidance of doubt, the
calculation of the Specified Formula Reductions and any applicable reductions to
the SERP Benefit for early commencement of payment) shall remain in full force
and effect following the Effective Date.

This Letter Agreement may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[signature page follows]

1

Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing below. By signing below, you acknowledge and agree that you
have carefully read this Letter Agreement in its entirety, fully understand and
agree to its terms and provisions, and intend and agree that it be final and
legally binding.

Very truly yours,

AVERY DENNISON CORPORATION

      By:  
/s/ David E. I. Pyott
   
 
   
David E. I. Pyott
Chairman of the Compensation and Executive Personnel Committee

Agreed and acknowledged as of the date first above written:

/s/ Daniel R. O’Bryant
Daniel R. O’Bryant

2